                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

______________________________
                              :
RODERICK BLACK,               :
                              :
          Plaintiff,          :     Civ. No. 18-15388 (NLH)(KMW)
                              :
     v.                       :     MEMORANDUM ORDER
                              :
UNITED STATES OF AMERICA,     :
et al.,                       :
                              :
          Defendants.         :
______________________________:

     It appearing that:

     1.   Plaintiff Roderick Black, a prisoner currently confined

at the Federal Correctional Institution at Fairton in Fairton,

New Jersey, seeks to bring this civil action in forma pauperis,

without prepayment of fees or security, asserting claims

pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971).   ECF No. 1.

     2.   When he initially submitted his complaint, Plaintiff

failed to submit a complete in forma pauperis application as

required by 28 U.S.C. § 1915(a)(1), (2).   Specifically,

Plaintiff did not submit a certified six month account

statement.   See ECF No. 1-2.

     3.   Thereafter, this Court entered an order requiring

Petitioner to submit the filing fee or a complete in forma

pauperis application within 45 days.   ECF Nos. 3, 4.
     4.    On November 21, 2018, Plaintiff submitted a complete in

forma pauperis application.    ECF No. 5.

     5.    In his affidavit of indigence, Plaintiff states that he

is employed at FCI Fairton and receives $100 to $170 a month.

ECF No. 5 at 2.    In addition, Petitioner’s certified account

statement provides for an available balance of $6,883.98.     Id.

at 11.

     6.    As stated by the Court in its previous Opinion, the

Prison Litigation Reform Act of 1995 (the “Act”), which amends

28 U.S.C. § 1915, establishes certain financial requirements for

prisoners who are attempting to bring a civil action in forma

pauperis.

     7.    Under the Act, a prisoner bringing a civil action in

forma pauperis must submit an affidavit, including a statement

of all assets, which states that the prisoner is unable to pay

the fee.    28 U.S.C. § 1915(a)(1).   The prisoner also must submit

a certified copy of his inmate trust fund account statement for

the six-month period immediately preceding the filing of his

complaint.    28 U.S.C. § 1915(a)(2).   The prisoner must obtain

this statement from the appropriate official of each prison at

which he was or is confined.    Id.

     8.    The entire fee to be paid in advance of filing a civil

complaint is $400.    That fee includes a filing fee of $350 plus

an administrative fee of $50, for a total of $400.     A prisoner

                                  2
who is granted in forma pauperis status will, instead, be

assessed a filing fee of $350 and will not be responsible for

the $50 administrative fee.    If in forma pauperis status is

denied, the prisoner must pay the full $400, including the $350

filing fee and the $50 administrative fee, before the complaint

will be filed.

     9.    Even if the full filing fee, or any part of it, has

been paid, the Court must dismiss the case if it finds that the

action is (1) frivolous or malicious; (2) fails to state a claim

upon which relief may be granted; or (3) seeks monetary relief

against a defendant who is immune from such relief.    28 U.S.C. §

1915(e)(2)(B).    If the Court dismisses the case for any of these

reasons, the Act does not permit the prisoner to get his filing

fee back.

     10.    In this action, Petitioner has a monthly income of

$100 to $170 and approximately $6,883.98 in his prison account.

This indicates that Plaintiff had the financial means to pay the

filing fee.    In Shahin v. Sec. of Delaware, 532 F. App’x 123,

124 (3d Cir. 2013), the Court of Appeals for the Third Circuit

upheld an IFP denial by the district court, even when the

plaintiff showed that she only had a monthly income of $95 from

self-employment.    Because the plaintiff was provided by her

husband, “with food, clothing, shelter, paying her medical and

travel expenses and even her business losses,” the Third Circuit

                                  3
reasoned, “requiring [plaintiff] to pay her own litigation

expenses, although requiring her to save for several months,

would not deprive her of the ‘necessities of life.’”       Id.

     11.   Here, Plaintiff’s income exceeds the $95 a month

threshold established in Shahin, and Plaintiff is also similarly

situated in that he has his food, clothing, shelter, and medical

expenses paid for by the prison.       Furthermore, Plaintiff has

ample funds in his prison account to pay the filing fee, such

that requiring the payment of the filing fee “would not deprive

[him] of the ‘necessities of life.’”       532 F. App’x at 124.   As

such, leave to proceed in forma pauperis will be denied.

     IT IS THEREFORE on this    11th        day of December, 2018,

     ORDERED that Plaintiff’s request to proceed in forma

pauperis is hereby DENIED; and it is further

     ORDERED that the Clerk shall ADMINISTRATIVELY TERMINATE

this case, without filing the complaint or assessing a filing

fee; Plaintiff is informed that administrative termination is

not a “dismissal” for purposes of the statute of limitations,

and that if the case is reopened, it is not subject to the

statute of limitations time bar if it was originally filed

timely, see Jenkins v. Superintendent of Laurel Highlands, 705

F.3d 80, 84 n.2 (3d Cir. 2013) (describing prisoner mailbox rule

generally); Dasilva v. Sheriff's Dep’t, 413 F. App’x 498, 502

(3rd Cir. 2011) (“[The] statute of limitations is met when a

                                   4
complaint is submitted to the clerk before the statute runs.”);

it is further

     ORDERED that if Plaintiff wishes to reopen this case, he

shall so notify the Court, in writing addressed to the Clerk of

the Court, within 30 days of the date of entry of this Order;

Plaintiff’s writing shall include the $400 fee - the $350 filing

fee plus the $50 administrative fee; it is further

     ORDERED that upon receipt of a writing from Plaintiff

stating that he wishes to reopen this case and payment of the

filing and administrative fees within the time allotted by this

Court, the Clerk will be directed to reopen this case; and it is

finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail.

                                       s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  5
